Citation Nr: 0809473	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-18 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran appeared before a Decision Review Officer at an 
April 2004 hearing, a transcript of which is present in the 
veteran's claims file.  After his claim was denied via a 
supplemental statement of the case (SSOC) in December 2005, 
the veteran requested a Travel Board hearing.  He was 
notified by letter in June 2007 of the hearing date scheduled 
for July 12, 2007.  In June 2007, the veteran withdrew his 
request for a Travel Board hearing and requested instead that 
he be provided with a hearing at the Board's Washington, 
D.C., office.  He received notice in September 2007 that his 
hearing had been scheduled for November 14, 2007.  The 
veteran failed to report for this hearing and provided no 
explanation.  His hearing request is therefore deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran has post-traumatic stress disorder that is likely 
attributable to his active military service.


CONCLUSION OF LAW

The veteran has post-traumatic stress disorder that is the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  In this respect, through 
April 2001, July 2001, July 2005, and March 2006 VCAA notice 
letters, the veteran and his representative received notice 
of the information and evidence needed to substantiate his 
claim.  By a statement of the case (SOC) in June 2003, as 
well as a supplemental SOC (SSOC) in December 2005, the RO 
notified him of the evidence that had been considered in 
connection with his claim and the bases for the denial of his 
claim.  After each, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the April 2001 and July 2005 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  It requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The RO also 
requested that the veteran submit evidence in his possession 
in support of his claim.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case. 

During the course of this appeal, the Court issued a decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
which held that the VCAA notice must provide notice regarding 
the evidence necessary to establish an effective date and 
disability rating.  In the instant appeal, the veteran was 
not provided timely notice regarding either the disability 
rating or the type of evidence necessary to establish an 
effective date.  Despite such error, however, the Board finds 
no prejudice to the veteran, because the RO provided the 
requisite notice regarding the disability rating and 
effective date in a March 2006 letter.  

The Board further finds that the duty to assist the veteran 
has been satisfied in this case.  All available service 
medical and personnel records as well as VA and private 
medical records pertinent to the years after service have 
been associated with the veteran's claims file.  Relevant 
Social Security Administration records have also been 
associated with the claims file.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with an SOC in June 2003 and an SSOC 
in December 2005 that informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the veteran in this case.

II. Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Service connection for post-traumatic stress disorder (PTSD) 
specifically requires that there be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007).  In 
addition, in cases involving personal assault, evidence from 
sources other than the appellant's service records may 
corroborate the appellant's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3) (2007).

The veteran contends that he has PTSD as the result of his 
military experiences, which he endured during active service 
while stationed in Vietnam, Korea, and Japan.  The veteran 
pointed to multiple stressful events that he believes caused 
his PTSD.  Of particular note, he stated that on one occasion 
near the end of his time in service, the veteran was 
assaulted in the shower by five soldiers who held him down 
while a sixth soldier, named Gonzalez, shoved the barrel of a 
M-14 assault rifle in the veteran's mouth, inserted a clip 
into the gun, and pulled the trigger.  The veteran claims to 
have witnessed these soldiers engaging in smuggling and 
believes the assault occurred because he refused to "steal 
from my country."

The Board recognizes that the present case, which involves 
allegations of a personal assault, falls within the category 
of situations in which it is not unusual for there to be an 
absence of service records documenting the events about which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part 
III, of VA's Adjudication Procedure Manual, M21-1, personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking.  Id.  
Service records may not contain evidence of personal assault, 
and alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes 
that because personal assault can be an extremely personal 
and sensitive issue, many incidents of personal assault are 
not officially reported, making it difficult to obtain direct 
evidence and requiring that the alternative evidence be 
sought.

Likewise, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; or tests for 
sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

Although the veteran contends that he and another soldier 
reported the in-service personal assault to the Criminal 
Investigation Command, search of the veteran's available 
personnel records has turned up no documentation of the 
report.  In this case, however, the Board finds that the 
alleged in-service assault can be corroborated by evidence of 
the veteran's deterioration in work performance, change in 
behavior, and development of a nervous condition following 
the assault, documentation of which is contained in the 
veteran's service medical records.  

In that connection, the Board notes that a February 1970 
treatment note reflects that the veteran was seen at the 
medical dispensary for "bad nerves."  On examination, the 
treating technician noted that the veteran had had "nervous 
trouble" since leaving Vietnam and had been hospitalized for 
his nerves.  The examiner recommended that he not be allowed 
to handle or be around any weapons.  The examiner further 
recommended that the veteran be discharged under Army 
Regulation 635-212 for unfitness and unsuitability.  The 
veteran was in fact separated from service later that month.  
The Board notes that although he had been diagnosed with 
hyperventilation syndrome and a seizure disorder in August 
1969 pursuant to several episodes of syncope, the veteran had 
made no similar psychological complaints prior to the 
February 1970 complaint of "bad nerves."  Indeed, the 
veteran had been honorably discharged in January 1969 and 
immediately re-enlisted.  The medical records further show 
that at the time of his separation from service, the veteran 
was stationed at Camp Kaiser in Korea, where he received his 
separation medical examination.  This information and 
evidence supports the veteran's account of the personal 
assault that occurred during active military service while he 
was stationed in Korea.  Therefore, the Board concludes that, 
with resolution of reasonable doubt, the veteran's in-service 
personal assault stressor has been corroborated.

A review of the post-service medical evidence reveals that 
the veteran was diagnosed with PTSD at least as early as 
August 2000, as documented in the records from the Louis 
Stokes VA Medical Center (VAMC) in Cleveland, Ohio.  The 
August 2000 treatment notes indicate that the veteran's PTSD 
is related to his military experiences.  He continues to 
receive regular treatment for PTSD from VA.  The Board thus 
finds there is competent medical evidence that the veteran 
has a current diagnosis of PTSD.

In December 2000, the veteran underwent a psychological 
evaluation by a VA psychologist.  The history of the in-
service assault was presented by the veteran, who also stated 
that he endured physical aggression from the soldiers for 
about three months following the incident.  The evaluating 
psychologist found the veteran to have intrusive 
recollections and nightmares, specifically of the personal 
assault, and noted that the veteran avoided trauma-related 
thoughts, feelings, activities, and situations.  The veteran 
was also found to have moderate difficulty with sleep as well 
as anger, irritability, severe concentration difficulties and 
hypervigilance, and an exaggerated startle response.  The 
psychologist found the veteran to be a "reasonably fair 
candidate for PTSD treatment" and recommended a cognitive-
behavioral approach in addition to psychotropic medication.  
This report of evaluation thus provides competent medical 
evidence linking the veteran's current diagnosis of PTSD to 
the in-service personal assault.

Based on the above information and evidence, the Board 
concludes that there is medical evidence of a diagnosis of 
PTSD, medical evidence of a link between current symptoms and 
an in-service stressor, and corroborating evidence that the 
in-service stressor occurred.  See 38 C.F.R. §§ 3.303, 
3.304(f).  Accordingly, the Board finds that service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


